          Case 1:21-cv-01125-JPO Document 8 Filed 02/09/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SSP SPRINGS, LLC, ET AL.,
                         Plaintiffs,
                                                                   21-CV-1125 (JPO)
                     -v-
                                                                        ORDER
 FIRST SPECIALTY INSURANCE
 CORP.,
                      Defendant.


J. PAUL OETKEN, District Judge:

       This case was removed from New York Supreme Court, New York County, on February

9, 2021. Counsel for the plaintiffs are directed to file an appearance with this Court no later than

February 23, 2021.

       Counsel for the defendant shall serve a copy of this order on counsel for the plaintiff by

February 18, 2021.

       SO ORDERED.

Dated: February 9, 2021
       New York, New York

                                              ____________________________________
                                                         J. PAUL OETKEN
                                                     United States District Judge
